

	

		II

		109th CONGRESS

		1st Session

		S. 1612

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 6, 2005

			Mr. Nelson of Florida

			 introduced the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend the Homeland Security Act of 2002

		  to establish certain qualifications for the office of the Under Secretary for

		  Emergency Preparedness and Response.

	

	

		1.Short titleThis Act may be cited as the

			 Under Secretary for Emergency

			 Preparedness and Response Qualifications Act of

			 2005.

		2.FindingsCongress finds that—

			(1)the Federal Emergency Management Agency has

			 the lead Federal responsibility to help the United States prepare for and

			 recover from significant catastrophes, including catastrophes resulting from

			 terrorist attacks;

			(2)the Federal Emergency Management Agency

			 provides planning and preparedness aid to State and local governments and

			 coordinates Federal emergency management activities and planning for the

			 continuity of the Federal Government in cases in which national security is

			 threatened;

			(3)the Homeland Security Act of 2002 (6 U.S.C.

			 101 et seq.) transferred the Federal Emergency Management Agency, including the

			 assets and responsibilities of that agency, to the Department of Homeland

			 Security; and

			(4)for the most part, as of the date of

			 enactment of this Act, the mission of the Federal Emergency Management Agency

			 is carried out within the Emergency Preparedness and Response branch of the

			 Department of Homeland Security.

			3.QualificationsSection 103 of the Homeland Security Act of

			 2002 (6 U.S.C. 113) is amended—

			(1)in subsection (a), by striking paragraph

			 (5) and inserting the following:

				

					(5)In accordance with subsection (f), an Under

				Secretary for Emergency Preparedness and

				Response.

					;

			(2)by redesignating subsection (f) as

			 subsection (g); and

			(3)by inserting after subsection (e) the

			 following:

				

					(f)Under Secretary

				for Emergency Preparedness and ResponseIn appointing an Under Secretary for

				Emergency Preparedness and Response under subsection (a)(5), the President

				shall select an individual that, as determined by the President, has broad

				background, professional knowledge, and substantial experience in emergency

				training, planning, and preparedness, including work experience relating to

				emergency preparedness, at least 4 years of which shall be experience relating

				to the management of emergency personnel or

				assets.

					.

			

